Case 2:20-cv-07159-SB Document 21-27 Filed 10/23/20 Page 1 of 5 Page ID #:410




                 EXHIBIT AA
          Case
           Case2:20-cv-07159-SB
                2:18-bk-15829-NB Document 21-2705/23/18
                                  Doc 7 Filed    Filed 10/23/20
                                                          EnteredPage 2 of 5
                                                                  05/23/18    Page IDDesc
                                                                           16:14:20  #:411
                                   Main Document     Page 1 of 4



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 LOBEL WEILAND
 WEILAND       GOLDEN
          GOLDEN      FRIEDMANLLP
                   GOODRICH    LLP
 Jeffrey I. Golden, State Bar No. 133040
 jgolden@lwgfllp.com
 Faye Rasch, State Bar No. 253838
 frasch@lwgfllp.com
 650 Town Center Drive, Suite 950
 Costa Mesa, California 92626
 Telephone 714-966-1000
 Facsimile 714-966-1002

 Attorneys for Wellgen Standard, LLC


      Individual appearing without attorney
 X    Attorney for: Wellgen Standard,             LLC
                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION

 In re:                                                                       CASE NO.:     2:18-BK-15829-NB
                                                                              CHAPTER: 7

PHILIP JAMES LAYFIELD,

                                   Debtor.                                              APPLICATION FOR ORDER SETTING
                                                                                        HEARING ON SHORTENED NOTICE
                                                                                                 [LBR 9075-1(b)]

                                                              Debtor(s).



1. Movant applies under LBR 9075-1(b) for an order setting a hearing on shortened notice on the following motion:

     a. Title of motion: Wellgen Standard,LLC'S Motion for Appointment of Interim Trustee

     b. Date of filing of motion: May         23, 2018

2. Compliance with LBR 9075-1(b)(2)(A): (The following three sections must be completed):

     a. Briefly specify the relief requested in the motion:
          In this case, the appointment of an Interim Trustee is appropriate as a matter of law and
          necessary to preserve the property of the estate or to prevent loss to the estate during the "gap"
          period. Although Mr. Layfield is in the custody of the U.S. Marshalls, the location of his
          remaining assets & the person or persons in possession and/or control of those assets is
          unknown. Creditor, Wellgen Standard requests that an interim trustee be appointed for the
          safekeeping of assets pending entry of the order for relief on the involuntary petition. No
          opposition is anticipated to both the involuntary petition and the Motion, except potentially from
          Mr. Layfield.
            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                       F 9075-1.1.APP.SHORT.NOTICE
         Case
          Case2:20-cv-07159-SB
               2:18-bk-15829-NB Document 21-2705/23/18
                                 Doc 7 Filed    Filed 10/23/20
                                                         EnteredPage 3 of 5
                                                                 05/23/18    Page IDDesc
                                                                          16:14:20  #:412
                                  Main Document     Page 2 of 4


    b. Identify the parties affected by the relief requested in the motion:
         Philip James Layfield




    c.   State the reasons necessitating a hearing on shortened time:
         Hearing on shortened time is necessary in this case because although Mr. Layfield is in the
         custody of the U.S. Marshalls, the location of his remaining assets and the person or
         persons in possession and/or control of those assets is unknown. The immediate
         appointment of an interim trustee is necessary in this case to assure that any and all assets
         of the estate are preserved for the benefit of the estate.
         Shortened time is requested within 7-10 days or such other time as acceptable to the Court.




3. Compliance with LBR 9075-1(b)(2)(B): The attached declaration(s) justifies setting a hearing on shortened notice, and
   establishes a prima facie basis for the granting of the motion.


4. Movant has lodged a proposed Order Setting Hearing on Shortened Notice on mandatory form F 9075-1.1.ORDER
   .SHORT.NOTICE



Date:May 23, 2018
     5/9/2018                                                                    WEILAND GOLDEN GOODRICH LLP
                                                                                 Printed name of law firm



                                                                                /s/ JEFFREY I. GOLDEN
                                                                                 Signature of individual Movant or attorney for Movant

                                                                                 Jeffrey
                                                                                 Faye C.I.Rasch
                                                                                          Golden
                                                                                 Printed name of individual Movant or attorney for Movant




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                          Page 2                         F 9075-1.1.APP.SHORT.NOTICE
        Case
         Case2:20-cv-07159-SB
              2:18-bk-15829-NB Document 21-2705/23/18
                                Doc 7 Filed    Filed 10/23/20
                                                        EnteredPage 4 of 5
                                                                05/23/18    Page IDDesc
                                                                         16:14:20  #:413
                                 Main Document     Page 3 of 4




                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                  650 Town Center Drive, Suite 950, Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): APPLICATION FOR ORDER SETTING HEARING
ON SHORTENED NOTICE will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner indicated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
May 23, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                  X Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) May 23, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                  X Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) May 23, 2018, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



The Honorable Neil Bason, 255 E. Temple Street, Los Angeles, CA 90012

                                                                                  X Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



      May 23, 2018                                 Kelly Adele
         Date                                     Printed Name                                                         Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
0.0
       Case
        Case2:20-cv-07159-SB
             2:18-bk-15829-NB Document 21-2705/23/18
                               Doc 7 Filed    Filed 10/23/20
                                                       EnteredPage 5 of 5
                                                               05/23/18    Page IDDesc
                                                                        16:14:20  #:414
                                Main Document     Page 4 of 4


VIA U.S. MAIL
Philip Layfield
#71408050
Metropolitan Detention Center
P.O. Box 1500
Los Angeles, CA 90078

VIA OVERNIGHT MAIL
Philip Layfield
Serial No. 71408-050)
Metropolitan Detention Center
535 N. Alameda Street
Los Angeles, CA 90012

Richard Pachulski, Chapter 11 Trustee
10100 Santa Monica Boulevard, Ste 1300
Los Angeles, CA 90067

Alliance Legal Solutions, LLC
Cheryl Kaufman
Megan Hanley Baer
501 S. Sharon Amity Road
Charlotte, NC 28211



Electronic Mail Notice List
Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
Malhar S Pagay mpagay@pszjlaw.com, mpagay@pszjlaw.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
